Citation Nr: 0610586	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for a cervical spine disorder from June 24, 2003, to the 
present, and higher than 10 percent from January 1, 2002, to 
June 23, 2003.

2.  Entitlement to a disability rating higher than 20 percent 
for a lumbar spine disorder from June 24, 2003, to the 
present, and higher than 10 percent from January 1, 2002, to 
June 23, 2003.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The veteran had active service from September 1985 to 
December 2001. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In the May 2002 rating decision, the RO also denied a claim 
of entitlement to service connection for a cardiac disorder.  
The veteran appealed the denial but his appeal was resolved 
by a January 2005 rating decision granting service connection 
for the veteran's cardiac disorder.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability].


REMAND

The e Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide, among other 
things, that VA is required to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the veteran has appealed the assignment of 
initial disability ratings for her cervical and lumbar spine 
disorders.  The veteran has never in connection with those 
claims been provided with a VCAA notice letter.  While the 
file does contain a VCAA notice letter pertaining to the 
secondary service connection claims involving scoliosis of 
the lumbar and cervical spine, granted during the course of 
this appeal, the Board does not believe that such notice, 
which was clearly tailored to the secondary service 
connection claims, is adequate to inform the veteran of the 
evidence needed to substantiate the underlying claims now on 
appeal.  

The Board also notes that the veteran, in an April 2004 VA 
Form 9, indicated that she may be satisfied with the 
increased 20 percent ratings assigned for her cervical and 
lumbar spine disorders during the course of this appeal, and 
that she was primarily interested in obtaining service 
connection for scoliosis and for a heart disorder.  However, 
she did not specifically withdraw her appeal.  The RO sent 
her a form attached to a letter dated March 10, 2005, by 
which she could indicate whether she wanted to continue her 
appeal.  She did not respond to that letter, and she has not 
communicated with the RO on these issues since service 
connection was granted for the heart disorder and for 
scoliosis in January 2005, over a year ago.  The Board 
believes that an additional attempt should be made to clarify 
the veteran's wishes with respect to the appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions: 

1.	The RO or the AMC should contact the 
veteran to determine whether she wishes 
to continue the appeals of her cervical 
and lumbar spine evaluations.  The 
veteran should be instructed as to the 
appropriate method for withdrawal of an 
appeal.  The following development 
should be accomplished only if the 
veteran does not withdraw her appeal.

2.	The RO or the AMC should send the 
veteran a VCAA notice letter pertaining 
to the appealed issue(s).  

3.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should 
so inform the veteran and request that 
she submit the outstanding evidence.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the veteran's claim(s).  
If the benefit(s) sought on appeal is 
(are) not granted to the veteran's 
satisfaction, she should be provided a 
supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





